





CITATION: R. v. Anantharajah, 2011
      ONCA 450



DATE:  20110610



DOCKET: C52723



COURT OF APPEAL FOR ONTARIO



Doherty, Juriansz and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Premananth Anantharajah



Appellant



Gordon Cudjoe, for appellant



Gavin MacDonald, for the respondent



Heard:  June 10, 2011



On appeal from the conviction entered by Justice D. Hackett,
          of the Ontario Court of Justice dated July 29, 2010 and the sentence imposed
          dated September 20, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The admissibility of the statement turned on credibility assessment and
    findings of fact.  The law is not in dispute.  The trial judges findings are
    reasonable and reveal no misapprehension of the material evidence.  We cannot
    interfere.  The conviction appeal must be dismissed.

[2]

The sentence imposed was not unfit.  Given the nature of the offence, a
    jail term was appropriate.  Nine months was within the range.

[3]

The appeal is dismissed.


